Exhibit 10.1

 

 

POST PROPERTIES, INC.

2015 NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§ 1.      Purpose      4    § 2.      Definitions      4         2.1      
Account      4         2.2       Beneficiary      4         2.3       Board     
4         2.4       Closing Price      4         2.5       Committee      5   
     2.6       Election Form      5         2.7       Election Period      5   
     2.8       Eligible Director      5         2.9       Eligible Employee     
5         2.10       Minimum Cash Payment Schedule      6         2.11      
Participant      6         2.12       Participating Employer      6         2.13
      Plan      6         2.14       Plan Administrator      6         2.15   
   Post      6         2.16       Post Apartment Homes      7         2.17      
Purchase Period      7         2.18       Purchase Price      7         2.19   
   Rule 16b-3      7         2.20       Stock      7    § 3.      Shares
Reserved Under The Plan      7    § 4.      Effective Date and Life of Plan     
8    § 5.      Administration      8    § 6.      Participation      8        
6.1       Requirements      8         6.2       Continuing Election      9      
  6.3       Termination      9    § 7.      Contribution Elections      9      
  7.1       Initial Contribution Elections      9         7.2       Amending and
Revoking Elections      10         7.3       Withdrawals      11         7.4   
   § 401(k) Hardship Withdrawals      11         7.5       Account Credits and
General Assets      11         7.6       Automatic Refunds      12    § 8.     
Purchase of Stock      12         8.1       General Rule      12         8.2   
   Insufficient Number of Shares of Stock.      13    § 9.      Delivery      13
   § 10.      Designation of Beneficiary      14    § 11.      Transferability
     14    § 12.      Adjustment      14    § 13.      Securities Registration
     15   

 

2



--------------------------------------------------------------------------------

§ 14.      Compliance with Rule 16b-3      15    § 15.      Amendment or
Termination      15    § 16.      Notices      16    § 17.      Employment     
16    § 18.      Employment Transfers      17    § 19.      Shareholder Approval
     17    § 20.      Withholding.      17    § 21.      Headings, References
and Construction      17   

 

3



--------------------------------------------------------------------------------

  § 1. Purpose

The primary purpose of this Plan is to encourage Stock ownership by each
Eligible Director and each Eligible Employee in the belief that such ownership
will increase his or her interest in the success of Post.

 

  § 2. Definitions

2.1 The term Account shall mean the separate bookkeeping account which shall be
established and maintained by the Plan Administrator for each Participant for
each Purchase Period to record the contributions made on his or her behalf to
purchase Stock under this Plan.

2.2 The term Beneficiary shall mean the person designated as such in accordance
with § 10.

2.3 The term Board shall mean the Board of Directors of Post.

2.4 The term Closing Price (a) for the first day of any Purchase Period shall
mean the closing price for a share of Stock as reported for such day in The Wall
Street Journal or in any successor to The Wall Street Journal or, if there is no
such successor, in any trade publication selected by the Plan Administrator or,
if no such closing price is so reported for such day, the first closing price
which is so reported after such day or, if no such closing price is so reported
during the two week period which begins on the first day of such Purchase
Period, the fair market value of a share of Stock as determined as of the first
day of such Purchase Period by the Plan Administrator and (b) for the last day
of a Purchase Period shall mean the closing price for a share of Stock as
reported for such day in The Wall Street Journal or in any successor to The Wall
Street Journal or, if there is no such successor, in any trade publication
selected by the Plan Administrator or, if no such closing price is so reported
for such day, the last such closing price which is so reported before such day
or, if no such closing price is so reported during the two week period which
ends on the last day of such Purchase Period, the fair market value of a share
of Stock as determined as of the last day of such Purchase Period by the Plan
Administrator.

 

4



--------------------------------------------------------------------------------

2.5 The term Committee shall mean the Executive Compensation and Management
Development Committee of the Board or the successor to such committee.

2.6 The term Election Form shall mean the form which an Eligible Director or
Eligible Employee shall be required to properly complete in writing and timely
file in order to make any of the elections available to an Eligible Director or
Eligible Employee under this Plan.

2.7 The term Election Period shall mean a period which (a) shall be set by the
Plan Administrator, (b) shall come before a related Purchase Period and
(c) shall continue for no more than two calendar months.

2.8 The term Eligible Director shall mean a person (other than an officer or
employee of Post or a Participating Employer) who has been a member of the Board
for at least one full calendar month.

2.9 The term Eligible Employee shall mean each officer and each employee of Post
or a Participating Employer, other than an officer or employee who owns at the
beginning of a Purchase Period stock possessing 5% or more of the total combined
voting power or value of all classes of stock of Post based on the ownership
rules set forth in §§ 423(b)(3) and 424 of the Internal Revenue Code of 1986, as
amended,

(a) who is shown on the payroll records of Post or a Participating Employer as
an employee regularly scheduled to work at least twenty (20) hours per week, and

(b) who has completed at least one full calendar month of employment with Post
or a Participating Employer.

 

5



--------------------------------------------------------------------------------

An employee who otherwise satisfies the definition of Eligible Employee shall
continue to be considered an Eligible Employee during any period for which the
employee is absent from work on an approved leave of absence or short-term
disability (as determined by the Plan Administrator).

2.10 The term Minimum Cash Payment Schedule shall mean the schedule (a) which
the Plan Administrator shall set for each Purchase Period for the payment of
contributions which a Participant elects to make in cash for such period,
(b) which shall be set forth in the Election Form for such Purchase Period and
(c) which shall call for cash contributions to be made in equal (plus or minus
one dollar) quarterly installments (or to the extent a Purchase Period extends
for one quarter or less, in one installment) over the Purchase Period.

2.11 The term Participant shall mean (a) for each Purchase Period an Eligible
Director or Eligible Employee who has elected to purchase Stock in accordance
with § 6 in such Purchase Period and (b) for any period any person for whom
Stock is held pending delivery under § 9.

2.12 The term Participating Employer shall mean Post, Post Apartment Homes and
any organization owned in whole or in part, directly or indirectly, by Post or
Post Apartment Homes which is designated as such by the Plan Administrator.

2.13 The term Plan shall mean this Post Properties, Inc. 2015 Non-Qualified
Employee Stock Purchase Plan, as amended from time to time.

2.14 The term Plan Administrator shall mean Post or Post’s delegate (including,
but not limited to, Post Apartment Homes and any third-party administrator
selected by Post).

2.15 The term Post shall mean Post Properties, Inc., a corporation incorporated
under the laws of the State of Georgia, and any successor to Post.

 

6



--------------------------------------------------------------------------------

2.16 The term Post Apartment Homes shall mean Post Apartment Homes, L.P., a
Georgia limited partnership, and any successor to such partnership.

2.17 The term Purchase Period shall mean a period set by the Plan Administrator
before the beginning of the related Election Period which shall begin on a date
which follows the end of such Election Period, which shall run for no more than
one calendar year, and which shall begin and end in the same calendar year.

2.18 The term Purchase Price for each Purchase Period shall mean a price which
is equal to the lesser of a percentage of the Closing Price for a share of Stock
on the first day of such period or a percentage of the Closing Price on the last
day of such period, and each such percentage shall be the greater of (a) the
percentage set by the Committee before the beginning of the related Election
Period or (b) 85%.

2.19 The term Rule 16b-3 shall mean Rule 16b-3 to Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any successor to such rule.

2.20 The term Stock shall mean the $.01 par value common stock of Post.

 

  § 3. Shares Reserved Under The Plan

There shall be (subject to § 12) a total of 250,000 shares of Stock reserved for
issuance under this Plan. All such shares of Stock shall be reserved to the
extent that Post deems appropriate from authorized but unissued shares of Stock
or from shares of Stock which have been reacquired by Post. The proceeds which
Post receives from the sale of any shares of Stock under this Plan shall be used
for general corporate purposes and shall be added to the general funds of Post.

 

7



--------------------------------------------------------------------------------

  § 4. Effective Date and Life of Plan

This Plan shall be effective January 1, 2015, subject to shareholder approval in
accordance with Section 19 hereof. No Election Periods or Purchase Periods under
this Plan shall start on or after the tenth (10th) anniversary of the effective
date of this Plan, and this Plan otherwise thereafter shall continue in effect
only until all shares of Stock purchased under this Plan have been delivered
pursuant to the terms of this Plan.

 

  § 5. Administration

Except for the exercise of the power expressly granted to the Committee to set
the Purchase Price, the Plan Administrator shall be responsible for the
administration of this Plan and shall have the power in connection with such
administration to interpret this Plan and to take such other action in
connection with such administration as the Plan Administrator deems necessary or
equitable under the circumstances. The Plan Administrator also shall have the
power to delegate the duty to perform such administrative functions as the Plan
Administrator deems appropriate under the circumstances. Any person to whom the
duty to perform an administrative function is delegated shall act on behalf of
and shall be responsible to the Plan Administrator for such function. Any action
or inaction by or on behalf of the Plan Administrator under this Plan shall be
final and binding on each Eligible Director, each Eligible Employee, each
Participant and on each other person who makes a claim under this Plan based on
the rights, if any, of any such Eligible Director, Eligible Employee or
Participant under this Plan.

 

  § 6. Participation

6.1 Requirements. Each person who is an Eligible Director or an Eligible
Employee on the last day of an Election Period shall be (subject to § 6.3) a
Participant in this Plan for the related Purchase Period if

(a) he or she properly completes and files an Election Form with the Plan
Administrator on or before such date to elect to participate in this Plan, and

(b) his or her service as an Eligible Director or employment as an Eligible
Employee continues uninterrupted throughout the related Purchase Period.

 

8



--------------------------------------------------------------------------------

An Election Form may require an Eligible Employee to provide such information
and to agree to take such action (in addition to the action required under § 7)
as the Plan Administrator deems necessary or appropriate in light of the purpose
of this Plan or for the orderly administration of this Plan.

6.2 Continuing Election. An election made on an Election Form shall continue in
effect until amended or revoked under § 7.

6.3 Termination. A Participant’s status as such shall terminate for a Purchase
Period (for which he or she has an effective election under an Election Form) at
such time as his or her Account is withdrawn under § 7 or his or her employment
as an Eligible Employee or service as an Eligible Director terminates.

 

  § 7. Contribution Elections

7.1 Initial Contribution Elections. Each Participant’s Election Form under § 6
shall specify the contributions which he or she proposes to make for the related
Purchase Period. Such contributions shall be expressed (i) as a specific dollar
amount which the Participant proposes to contribute in cash, or (ii) as a
specific dollar amount which the Participant authorizes the Participating
Employer to withhold from such Participant’s compensation for each pay period
during the Purchase Period (determined in accordance with such Participating
Employer’s standard payroll policies and practices) (or in the case of an
Eligible Director, from director fees paid to such Eligible Director and/or
dividends paid on restricted shares of Post Stock held by such Eligible
Director) or (iii) as a combination of such cash and such payroll deduction
contributions, provided

(a) the Plan Administrator in its discretion shall establish the minimum payroll
deduction for a Participant for each pay period for purchases under this Plan,

 

9



--------------------------------------------------------------------------------

(b) the Plan Administrator in its discretion shall establish the minimum cash
contribution that a Participant may make under this Plan, and

(c) the maximum contribution which a Participant can make for purchases under
this Plan for any calendar year shall be $100,000, and $25,000 during each
calendar quarter during any Purchase Period.

Any contributions which a Participant elects to make in cash shall be made in
accordance with the Minimum Cash Payment Schedule set forth in the related
Election Form.

7.2 Amending and Revoking Elections. An Election Form may be amended or revoked
during any Election Period and such amendment or revocation shall be effective
for the related Purchase Period if timely filed under § 6.1. In addition, a
Participant shall have the right to amend or revoke his or her Election Form
after the end of an Election Period to reduce or to stop his or her
contributions, and such election shall be effective immediately for cash
contributions and as soon as practicable after the Plan Administrator actually
receives such amended Election Form for payroll deductions. Moreover, a
Participant who fails to make a cash contribution in accordance with the Minimum
Cash Payment Schedule in his or her Election Form automatically shall be treated
as if he or she had elected to revoke his or her contribution election for the
remainder of the Purchase Period and to continue his or her participation in
this Plan for that Purchase Period for the contributions credited to his or her
Account as of that time (subject to the automatic refund provision in § 7.6 that
applies if at the end of a Purchase Period the balance credited to the Account
of a Participant does not equal or exceed a minimum dollar amount set by the
Plan Administrator in its discretion) unless the Participant elects to withdraw
those contributions in accordance with § 7.3.

 

10



--------------------------------------------------------------------------------

7.3 Withdrawals. A Participant shall have the right at any time on or before the
last day of a Purchase Period to withdraw (without interest) all or any part of
the contributions credited to his or her Account for such Purchase Period by
delivering an amended Election Form to the Plan Administrator on or before the
last day of such Purchase Period. A withdrawal shall be deducted from the
Participant’s Account as of the date the Plan Administrator receives such
amended Election Form, and the actual withdrawal shall be effected by the Plan
Administrator as soon as practicable after such date (but in no event later than
first day of the second month following the end of the Purchase Period). If a
Participant elects to withdraw all of his or her Account under this § 7.3, his
or her status as a Participant shall terminate as of the date the Plan
Administrator receives such election.

7.4 § 401(k) Hardship Withdrawals. If an Eligible Employee makes a hardship
withdrawal from an employee benefit plan maintained by Post, Post Apartment
Homes or any other Participating Employer and the Plan Administrator determines
that such withdrawal requires a suspension of contributions under this Plan in
order for such other plan to continue to satisfy the requirements of § 401(k) of
the Internal Revenue Code of 1986, as amended, the Plan Administrator shall have
the right unilaterally to suspend such contributions.

7.5 Account Credits and General Assets. All payroll deductions made for a
Participant shall be credited to his or her Account as of the end of the pay
period for which the deduction is made. All contributions made by a Participant
under this Plan, whether in cash or through payroll deductions, shall be held by
Post or by such Participant’s Participating Employer, as agent for Post. All
such contributions shall be held as part of the general assets of Post and shall
not be held in trust or otherwise segregated from Post’s general assets. No
interest shall be paid or accrued on any such contributions. Each Participant’s
right to the contributions credited to his or her Account shall be that of a
general and unsecured creditor of Post.

 

11



--------------------------------------------------------------------------------

7.6 Automatic Refunds. The balance credited to the Account of an Eligible
Director automatically shall be refunded in full (without interest) if his or
her status as a member of the Board terminates for any reason whatsoever during
a Purchase Period, and the balance credited to the Account of an Eligible
Employee automatically shall be refunded in full (without interest) if his or
her status as an Eligible Employee terminates for any reason whatsoever during a
Purchase Period (including, but not limited to, as a result of the employee’s
failure to satisfy the eligibility requirements under this Plan during a
Purchase Period). Such refunds shall be made as soon as practicable after the
Plan Administrator has actual notice of any such termination, but not later than
the first day of the second month following the end of the applicable Purchase
Period. A person’s status as a Participant under this Plan shall terminate at
the same time as his or her status as an Eligible Director or Eligible Employee
terminates. In addition, if at the end of a Purchase Period the balance credited
to the Account of a Participant does not equal or exceed a minimum dollar amount
set by the Plan Administrator in its discretion, then such balance automatically
shall be refunded in full (without interest) to the Participant on or before the
first day of the second month following the end of a Purchase Period.

 

  § 8. Purchase of Stock

8.1 General Rule. If a Participant is an Eligible Director or an Eligible
Employee through the end of a Purchase Period, the balance which remains
credited to his or her Account at the end of such Purchase Period automatically
shall be applied in full to purchase whole shares of Stock (rounding down to the
nearest whole share) at the Purchase Price for such Stock for such Purchase
Period (subject to any adjustments necessary to satisfy a tax withholding
obligation pursuant to § 20). Any balance remaining in the Participant’s Account
after the purchase shall be delivered in cash to the Participant in accordance
with § 9.

 

12



--------------------------------------------------------------------------------

8.2 Insufficient Number of Shares of Stock. If the number of shares of Stock
reserved for issuance under this Plan is insufficient to cover the number of
whole shares which Participants’ contributions would purchase for a Purchase
Period, then the number of whole shares of Stock which each Participant shall
purchase at the end of such Purchase Period shall be reduced to the number of
whole shares of Stock which the Plan Administrator shall determine by
multiplying the number of remaining shares of Stock reserved under this Plan by
a fraction, the numerator of which shall be the number of whole shares of Stock
which such Participant would have purchased at the end of such Purchase Period
(if there had been sufficient shares) and the denominator of which shall be the
total number of whole shares of Stock which all Participants would have
purchased at the end of such Purchase Period (if there had been sufficient
shares).

 

  § 9. Delivery

On or before the first day of the second month following the end of a Purchase
Period, the shares of Stock purchased for that Purchase Period shall be credited
to a brokerage account (at a brokerage firm selected by the Plan Administrator
in its discretion) maintained for the benefit of the Participant. No fractional
share of Stock shall be credited to a brokerage account maintained for the
benefit of a Participant under this Plan. Any balance remaining in the
Participant’s Account after the purchase of shares under this Plan shall be
delivered in cash to the Participant at the time the shares are credited to the
brokerage account; provided that the delivery of such cash shall always be
completed on or before the first day of the second month following the end of
the Purchase Period in which the purchase occurred. No Participant (or any
person who makes a claim for, on behalf of, or in place of a Participant) shall
have any interest in any shares of Stock under this Plan until such shares have
been credited to the brokerage account maintained for the benefit of such
person.

 

13



--------------------------------------------------------------------------------

  § 10. Designation of Beneficiary

A Participant may designate on his or her Election Form a Beneficiary (1) who
shall receive the balance credited to his or her Account if the Participant dies
before the end of a Purchase Period and (2) who shall receive the Stock, if any,
purchased for the Participant under this Plan if the Participant dies after the
end of a Purchase Period but before such Stock has been credited to a brokerage
account maintained for the Participant. Such designation may be revised in
writing at any time by the Participant by filing an amended Election Form, and
his or her revised designation shall be effective at such time as the Plan
Administrator receives such amended Election Form. If a deceased Participant
fails to designate a Beneficiary or, if no person so designated survives a
Participant or, if after checking his or her last known mailing address, the
whereabouts of the person so designated are unknown, then the Participant’s
estate shall be treated as his designated Beneficiary under this § 10. A
Participant’s Beneficiary designation under this Plan shall be separate from any
beneficiary designations made by the Participant under any other plans or
programs maintained by Post or a Participating Employer.

 

  § 11. Transferability

Neither the balance credited to a Participant’s Account nor any rights to
receive shares of Stock under this Plan may be assigned, encumbered, alienated,
transferred, pledged, or otherwise disposed of in any way by a Participant
during his or her lifetime or by his or her Beneficiary or by any other person
during his or her lifetime, and any attempt to do so shall be without effect.

 

  § 12. Adjustment

The number, kind or class (or any combination thereof) of shares of Stock
reserved under § 3 and the Purchase Price for such shares or Stock shall be
adjusted by the Plan Administrator in an equitable manner to reflect any change
in the capitalization of Post, including, but not limited to, such changes as
stock dividends or stock splits.

 

14



--------------------------------------------------------------------------------

  § 13. Securities Registration

Post reserves the right to require a Participant, as a condition to the receipt
of shares of Stock under this Plan, to agree to hold such shares of Stock for
investment and not with a view of resale or distribution to the public and, if
so requested by Post, to deliver to Post a written statement satisfactory to
Post to that effect. Furthermore, if so requested by Post, the Participant shall
make a written representation to Post that he or she will not sell or offer for
sale any of such Stock unless a registration statement shall be in effect with
respect to such Stock under the Securities Act of 1933 and any applicable state
securities law or the Participant shall have furnished to Post an opinion in
form and substance satisfactory to Post of legal counsel satisfactory to Post
that such registration is not required. Certificates representing the Stock
transferred under this Plan may at the discretion of Post bear a legend to the
effect that such Stock has not been registered under the Securities Act of 1933
or any applicable state securities law and that such Stock cannot be sold or
offered for sale in the absence of an effective registration statement as to
such Stock under the Securities Act of 1933 and any applicable state securities
law or an opinion in form and substance satisfactory to Post of legal counsel
satisfactory to Post that such registration is not required.

 

  § 14. Compliance with Rule 16b-3

The Plan Administrator shall have the right to withhold or otherwise restrict
the transfer of any Stock or cash under this Plan to a Participant as the Plan
Administrator deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the Securities Exchange Act of 1934
might be applicable to such grant or transfer.

 

  § 15. Amendment or Termination

Post shall have the right at any time and from time to time to amend this Plan,
and any amendment to this Plan shall be in writing and shall be signed by the
Chairman or President of Post or their delegate; provided, no amendment shall
affect the rights or powers or duties of the Committee absent the approval of
the Board, and any amendment shall be subject to the approval

 

15



--------------------------------------------------------------------------------

of Post’s shareholders to the extent such approval is required under applicable
law. Furthermore, no amendment shall be retroactive unless Post in its
discretion determines that such amendment is in the best interest of Post or
such amendment is required by applicable law to be retroactive. Post may also
terminate this Plan and any Purchase Period at any time (together with any
related contribution elections) or may terminate any Purchase Period (together
with any related contribution elections) at any time; provided, however, no such
termination shall be retroactive unless Post in its discretion determines that
such termination is in the best interest of Post or unless Post determines that
applicable law requires a retroactive termination of this Plan. Any termination
decision shall be evidenced in writing and shall be signed by the Chairman or
President of Post or their delegate.

 

  § 16. Notices

All Election Forms and other communications from a Participant to the Plan
Administrator under, or in connection with, this Plan shall be deemed to have
been filed with the Plan Administrator when actually received in the form
specified by the Plan Administrator at the location, or by the person,
designated by the Plan Administrator for the receipt of any such Election Form
and communications.

 

  § 17. Employment

The right to elect to participate in this Plan shall not constitute an offer of
employment or membership on the Board, and no election to participate in this
Plan shall constitute an employment agreement for an Eligible Employee or an
agreement with respect to Board membership for an Eligible Director. Any such
right or election shall have no bearing whatsoever on the employment
relationship between an Eligible Employee and any other person or on an Eligible
Director’s status as a member of the Board. Finally, no Eligible Director or
Eligible Employee shall be induced to participate in this Plan, or shall
participate in this Plan,

 

16



--------------------------------------------------------------------------------

with the expectation that such participation will lead to employment or
continued employment, and no Eligible Director shall be induced to participate
in this Plan, or shall participate in this Plan, with the expectation that such
participation will lead to continued membership on the Board.

 

  § 18. Employment Transfers

No Eligible Employee’s employment shall be treated as terminated under this Plan
as a result of a transfer between, or among, Post, Post Apartment Homes or any
other Participating Employer.

 

  § 19. Shareholder Approval

If Post’s shareholders fail to approve this Plan by June 30, 2014, this Plan
will not become effective.

 

  § 20. Withholding

Participation in this Plan is subject to the condition that the Participant
consents to whatever action the Plan Administrator directs to satisfy the
federal and state withholding requirements, if any, which the Plan Administrator
in its discretion deems applicable to the purchase of Stock under this Plan.

 

  § 21. Headings, References and Construction

The headings to sections in this Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections in this Plan shall be to sections of this Plan. This Plan shall be
interpreted and construed in accordance with the laws of the State of Georgia.

 

POST PROPERTIES, INC. By:  

 

Title:  

 

 

17